 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGould Inc., Switchgear Division (formerly Terac Con-trols, Inc.) and International Brotherhood of Electri-cal Workers Local Union 584. Case 16-CA 7061September 28. 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS MURPtlYANI) TRULESDAI EOn May 31, 1978, Administrative Law Judge Her-zel H. E. Plaine issued the attached Decision in thisproceeding. Thereafter. Respondent filed exceptionsand a supporting brief, and the General Counsel andthe Charging Party each filed answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs'and has decided to affirm the rulings, findings, andconclusions2of the Administrative lvaw Judge and toadopt his recommended Order.I Respondent has requested orual argument. Ihis request is hereby denied.as the record, exceptions. and briefs adequately present the issues and thepositions of' the parties.2 For the reasons fully set iorth by him, we agree with the AdministrativeL.aw Judge's finding that Respondent violated Sec. 8(a) 1) of the Act bydischarging employees Virginia Beekman and Clifford Edgar because thesparticipated in a sympathy walkout which, in the circumstances, was a pro-tected concerted activity. Having oIund, in agreement with the Administra-tive Law Judge. that the employees' sympathy walkout was it protected con-certed activity. we do not reach the question (discussed by theAdministrative Law Judge at fn. 8 of his i)ecision) of whether Respondent'swillingness to accept the returning strikers without discipline constitutedcondonation of their asserted misconduct. Also, in viewl of lour finding thatthe discharges violated Sec. 8(al) 1I of the Act. we deem it unnecessary topass on the Administrative Law Judge's further finding that the dischargesalso violated Sec. 8(a)(3) of the Act, inasmuch as such additional findingcould not affect the remedy herein. Finally, in view of' our agreement withthe Administrative Lasw Judge's finding that the strike was a protected con-certed activity, Prtcil.ion ('avings ('ornpani Divisiun of Aurora ( orporution, awhollhi, owned subhidiaun rf .41ihed Products ( Corporation, 233 NL.RB 183(1977). is inapplicable, since that decision cotncerned only unprotected ac-tivity.Although the Administrative l.aw Judge correctly bound that the doctrineof Redwing Carriert. Inc., and RockAana (arriner, In'. 137 N RB 1545(1972). afforded Respondent no defense to its discharge lof Beekman andEdgar and is inapplicable to the lacts herein. he failed to n ute the Board'srecent decision in Torringiton ('oistriulion (Ctnlpani, In.. 235 NL.RB 1540(1978), which holds that while a sympathy striker may be replaced whennecessary to the continued operation of' the emploer's business, such strikermay not lawfully be discharged.Finally, we agree with the Administrative Law Judge that defcrral to thearbitrator's award is not appropriate in these circumstances, but not with hischaracterization of' this proceeding as ixoking to' "'indication of individualrights under the Act." inasmuch as the Board's processes function only invindication of the public interest, even though the slatutuory rights of individ-ual employees may be involved. Howeser, in findingg deterral inappropriate,we do not rely on General A.4 eril, n Iran. ptortltion ( trporiatioun. 228 NL RB808 (1977). inasmuch as the a.rbitrator's award hls alreadls issued in thiscase. Instead. we find that the arbitration award does not mleet the standardolf Spielberg Manufacturing GCompman, 112 N.RB 108 (1 955), tir the re.asonsset forth in Raytheon (ompnuani 140 NI.RB 883 (1963) enfoircement deniedon other grounds 326 .2d 471 ((.A 1. 1964)ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Gould Inc., SwitchgearDivision (formerly Terac Controls, Inc.), Tulsa, Okla-homa, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.I)ECISIONHIER/E. H. E. PI.AINI!, Administrative Law Judge: Thequestion presented is whether the Respondent, Gould Inc.,Switchgear Division (formerly Terac Controls. Inc.), vio-lated Section 8(a)(3) and (1) of the National Labor Rela-tions Act, as amended, (herein called the Act) by discharg-ing the two employees of' its bargaining unit of'manufacturing employees who were the two elected unionrepresentatives of the unit represented by the ChargingParty, International Brotherhood of' Electrical Workers lo-cal Union 584 (hereinafter the Union). The two employeeshad participated with most of the other employees in awalkout and brief strike of several hours, allegedly in sym-pathy for the division of construction employees of theUnion who were conducting informational picketingagainst a nonunion contractor doing electrical constructionfor Respondent in an expansion of the manufacturing plantin which the manufacturing employees worked.'The union contract governing the relationship betweenRespondent and its manufacturing employees contains ano-strike clause tied to the procedure for the orderly settle-ment of' grievances arising within the terms of' the contract.TIhe Union and General Counsel are of the view that suchclause is a limited ban on strikes over matters subject to thegrievance procedure and does not expressly or impliedlyprohibit the employees from engaging in sympathy strikes,under the reading of Buqffalo Forge ('o .v. l'ited .Steelw4ork-ers of tAmerica, 428 U.S. 397. 407 408 (1976). Hence Gen-eral Counsel and the Union contend that the employeessympathy strike was protected activity under the Act andthat the discharges for engaging in it were unlawful.Further. General Counsel and the Union contend thatthe sympathy strike was spontaneous. individual action of'the employees, not directed by the Union or its agents orthe two elected representatives among the employees. andthat the discharges of only the two elected union represen-tatives from among all of' the striking employees were dis-criminatory.Respondent contends that the strike action of' its manu-facturing employees was unlawful and unprotected becausetheN had no labor dispute with Respondent. and becausethe union purpose behind its informational picketing of thenonunion electrical construction contractor was to cause awork stoppage by the manufacturing employees, in viola-tion of Section 8(b)(7) of the Act, with the objective of' lorc-Complanln was tiled oin MaN 19, 1977. on a charge filed hs the itnion onMarch 3, 1977238 NLRB No. 88618 a.m. and the late shift commencing at 4 p.m. The early shifthas about 90 employees, the late shift about 30 employees.In overall charge of plant is General Manager Donald-son. Shop superintendent is Adam Bellis, who answers tothe general manager, and under Bellis are several foremen.including Shop Foreman Donald Purkey and ElectricalForeman Grover Whitten. The director of personnel isLouis Ellis. who is also in charge of labor relations. All ofthe foregoing are admitted statutory supervisors or agentswith authority to speak for and on behalf of Respondent.Respondent's manufacturing employees comprise a bar-gaining unit that has been represented for a number ofsears by the Union Local 584 under a collective-bar-gaining contract with Respondent.The union local's chief representative is its business man-ager, Clinton Sroufe. According to Sroute. the Union's ter-ritorial jurisdiction in Oklahoma is large, stretching fromthe Kansas line to below McAllister. Oklahoma, and fromStroud,. Oklahoma, to the Arkansas border. Sroufe testifiedthat the Union comprises three autonomous divisions ofworkers, construction, manufacturing, and maintenance.and that no one division votes on the business of the others.Respondent's bargaining-unit employees belong to themanufacturing division of the Union.Apart from its professional union representation, the bar-gaining unit had two elected representatives. Shop StewardVirginia Beekman. a class A electrician, and Bargaining-U nit Chairman C(lifford (Toby) Edgar, a class A welder.At the time of the events in this case, the plant operationswere all on one floor, with a mezzanine floor for offices andan employees' lunchroom. Respondent had embarked upona plant expansion and remodeling and for this purpose wasusing construction contractors, including an electrical con-struction contractor. Prior to February 28. 1977. the electri-cal contractor for some of the work was Stewart ElectricCo.. which had a collective-bargaining agreement with theUnion. and whose employees were members of the Union'sconstruction division. On about February 28. 1977. Re-spondent brought in a nonunion electrical contractor.Ilouchin Electric Co., for work on which Houchin had un-derbid Stewart. Houchin was a comparatively small electricconstruction contractor who used two to four men on thejob at the plant.On March 1. 1977. the Union set up an informationalpicket at the plant on behalf of the members of its construc-tion division.The picket sign read: "Information: Houchin Electricdoes not have an agreement with Local Union 584. IBEW."B. 7he t Lnion ('oniraclThe collective-hargaining agreement between the Unionand Respondent (G.C. Exh. 2). effective November I .1975,. through November 10, 1978. covered the plant em-ployees (other than office employees, clericals, guards, andprofessionals), largely made up of manufacturing electri-cians and some welders, sheet-metal workers, painters. in-spectors, stockroom employees, and janitors.Among other things, the agreement has a grievance pro-cedure. coupled with compulsory arbitration of grievancesnot satisfactorily settled, article XX. To be arbitrable, agrievance must allege misapplication or violation of a spe-ing Respondent to stop doing business with the nonunionelectrical construction contractor, in violation of Section8(b)(4) of the Act.Respondent also claims that since its employees engagedin strike activity forbidden by the collective-bargaining con-tract they were subject to discipline. including discharge.under the contract and that Respondent enjoyed discretionto choose for discharge those employees whom it regardedas having special culpability in the forbidden action. in thiscase the two elected representatives of the employees.The matter of the discharges had been referred to arbitra-tion before the hearing of the case at bar. Respondent ar-gues that the arbitrator found that the two discharged em-ployees violated the collective-bargaining contract and thatthe Board should defer to that finding.Actually. the arbitrator assumed that the two dischargedemployees had breached the collective-bargaining contractand concerned himself only with whether discharge was toosevere a penalty. He found that the discharges were toosevere a penalty for the breach and commuted the dis-charges to 60-day suspensions.Respondent claims that the arbitrator had no authorityto modify the penalty which Respondent had invoked. andat the time of hearing of this case. Respondent had notcomplied with arbitrator's award. Therefore. Respondenthas not asked that the Board defer to the arbitrator's awardbut has moved for deference only to the alleged findingtherein that the collective-bargaining contract wasbreached by the two employees. General Counsel and theUnion oppose such deference.The case was heard in Tulsa, Oklahoma. on July 21.1977. Counsel for all three parties have filed briefs.Upon the entire record of the case, including m) observa-tion of the witnesses and consideration of the briefs, I makethe following:Flsl)il(¢s (i)o F.XA(1. It RISI)I 11()NRespondent is a corporation with an office and place ofbusiness in Tulsa, Oklahoma, where it is engaged in themanufacture of electrical switchgear and components.In the calendar year prior to filing the complaint, a repre-sentative period, Respondent sold and shipped finishedproducts valued in excess of $50,000 directly to customersoutside Oklahoma.As the parties admit. Respondent is an employer withinthe meaning of Section 2(2), (6), and (7) of the Act.As the parties also admit, the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.II. IHI: INl AI AHOR ABR PRA('t I SA. Re.v7ondent' Buvine.s and L nion RelationshipRespondent manufactures electrical switchgear in itsTulsa plant and for this purpose uses largely electriciansand some welders. sheet-metal workers, and related person-nel.There are two shifts, the early shift commencing at 7:30GOI!l.D INC.619 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcific provision of the agreement and is limited to subjectmatter expressly contained in the agreement, article XX,section 2.The agreement also provided:ARTI(LE XXII--SIRIKF.S ANI) IO()(KOUISIn view of' the procedure for the orderly settlementof grievances provided under the terms of this Agree-ment, the Union agrees that there will be no strike,work interference, or other stoppage or slowdown of'work, total or partial, during the term of this Agree-ment.An employee or employees who participate in anysuch action in violation of this Agreement may be dis-ciplined or discharged from the Company's service,subject to the employee's right to submit a grievancealleging improper discharge in accordance with theprovisions of Article XX, Section 3, paragraph (c) ofthis Agreement.The Union agrees that it will take immediate, posi-tive action to forestall or suppress any action on thepart of employees in violation of' this Agreement.The Company will not lock out any employee oremployees while this Agreement is in force.C. The WalkoutAccording to Respondent's Personnel Director Ellis, theinformational picketing at the plant, directed at HouchinElectric Co., began on March 1, 1977, after 9 a.m. Therewere two pickets, one of them an assistant business man-ager of the Union and one carrying the picket sign (seeheading A, above), which Ellis read.The manufacturing employees became aware of the pick-eting between 9 a.m. and 9:30 a.m. Employee Harold Web-ber told Shop Steward Virginia Beekman of it. She thensaw it for herself and went to the telephone about 9:30 a.m.to ask Union Business Manager Sroufe what it was aboutand what to do about it.Union Business Manager Sroufe told Shop StewardBeekman that a nonunion electrical construction contractor(Houchin) with nonunion employees was working in theplant, that the picketing was informational picketing di-rected at Houchin and did not involve a violation by Re-spondent of its collective-bargaining contract covering theplant employees, that the Union was not going to tell oradvise her or the other employees what to do, and that anyactions by employees would have to be their individual ac-tions.Word of the picketing spread through the plant, and at10 a.m. most of the morning-shift employees gathered in thelunchroom, as was not unusual, for the 15-minute morningcoffee and refreshment break. The gathering was unusuallynoisy, according to employees Stack, Beekman (the shopsteward), and Edgar (the unit chairman), since, in additionto getting and consuming refreshments, the employees werediscussing the picket, what to do about it, whether to walkout or continue working behind the picket line, or whetherthey were obliged to do one or the other. Unit ChairmanEdgar succeeded in getting the attention of the gatheringlong enough to have Shop Steward Beekman explain whatshe had learned about the picketing, and she concluded bysaying any employee reaction would be up to each of themas individuals.Some of the employees talked of' walking out of the plantat once, according to Unit Chairman Edgar and Shop Stew-ard Beekman. Beekman testified that she did not get intothe discussion of: or advise, a walkout. Edgar testified thathe did not advise against a walkout but said that the em-ployees ought to wait until 4 p.m. (the end of the day shift)to give Respondent and the Union time to talk and avoid awalkout. Though there was no organized meeting in pro-gress, employee John Burgess made a motion to walk out at4 p.m.. quitting time, unless the Union and Respondent hadworked things out before then. There was a voice vote ofapproval, and some employees started leaving the lunch-room, presumably for their workplaces.However, others stayed on and, despite the vote, talkedabout an immediate walkout, because there were employeeswho would be going out and returning to the plant duringthe day on business errands or lunch. causing them to crossthe picket line in returning for work. A second voice votewas taken, by the lesser number of employees still in thelunchroom, and this time the vote was to walk out of theplant immediately.It was now approximately between 10:10 a.m. and 10:15a.m. The bell rang. signaling coffeebreak was about to endand time to return to work. The employees in the lunch-room, on the mezzanine floor, started moving to and downthe stairway to the ground floor shop area. They apparentlyhalted uncertainl\ at the foot of and on the stairway be-cause, said Unit Chairman Edgar. employees were therewho were unaware of the second vote in the lunchroom.Further confused discussion ensued on the conflicting viewsand votes already taken, and, according to Edgar, employeeDoug Dodwell broke through the discussion with a motionto walk out now, which was approved by voice vote.Nonetheless, said Unit Chairman Edgar, the employeeshesitated and stood where they were. Employee Stack de-scribed it as an emotional situation in which the employeeswanted to do something. but with no one among them tak-ing the initiative to start.At this point Foreman Whitten approached the assem-bled employees at the stairway. Whitten testified that at thedirection of Personnel Director Ellis he announced thatthose employees who had punched out (or clocked out)were to leave and those who had not were to go back towork. None of' the employees had punched out or clockedout- and Whitten testified that he later verified this to bethe fact -but when he made his announcement, said Whit-ten, the whole group of employees moved to the timeclock,clocked out. and left the plant. As employee Stack testified,corroborating Foreman Whitten's description. Whitten'sstatement to the employees had the effect of supplying theinitiative for them to do something, and they walked out.Almost all of the 90 employees on the shift walked out,testified Shop Superintendent Bellis, and when he observeda half dozen employees who had not left, he told them theymight as well go home too, and sent them home.In this connection, the evidence indicated that the plantmanagement made scant, if any, effort to try to head off oravoid the walkout. Shop Superintendent Bellis testified that620 ing-unit employees in January 1977. Sroute said he men-tioned that he had heard of the possibility of the nonunioncontractor getting some of Respondent's electrical construc-tion work, but according to Sroufe and several employeeswho testified, he added no more other than that he couldprobably work out any problem with Respondent. Sroufesaid he had no meeting or discussion with any of Stewart'smanagement and learned that Houchin had obtained thework when Houchin's men started working at the plant atthe end of F:ebruary.Sroufe further testified that for about 2 years prior to thehearing the Union had been engaged in organizing employ-ees of electrical construction employers and that it had a 2-year history of informational picketing of such employerswhose employees were not unionized. Because the Unionhad been concentrating on the larger employers, saidSroufe, there had been no informational picketing of Hou-chin Electric, a small operator, prior to the picketing thatbegan March 1, 1977, at Respondent's plant.The informational picketing of Houchin lasted 13 days,according to Sroufe, from March I through March 13.1977. Beginning on the second day of the picketing, afterthe sympathy walkout and strike of Respondent's manufac-turing employees had ended, Respondent had the Houchinemployees use a reserved gate of their own, which theyerected the previous day, said Sroufe. Shop Steward Beek-man testified that she observed that the picket moved to thenew location on March 2.D. The Enmplqoees Return To WH1orkIn the afternoon of the walkout on March 1,. 1977. Re-spondent sent a telegram to Union Business ManagerSroufe and caused copies to be delivered to each of thebargaining-unit employees (C.P. Exh. 1.)In the message, Respondent stated that the strike was anunlawful secondary boycott and was a violation of articleXXII of the collective-bargaining agreement. Each of theemployees was told that if he or she did not report to his orher next regularly scheduled shift he or she would be sub-ject to discharge, as provided in article XXII., and theUnion was called on to take immediate positive action toreturn the employees to work.Union Business Manager Sroufe testified that before hereceived his copy of the telegram in the afternoon of MarchI he had been called about 4 p.m. by employee Jeff Ott, theemployee representative on the second or late shift, whohad observed the absence of first-shift employees and wasinquiring what to do. Sroule said he told employee Ott thatthere had been picketing earlier in the day, that he was toldthe first-shift employees left the plant, that the picketinghad no relation to the employees collective-bargaining con-tract, and that Ott should proceed with the second-shiftduties. Sroufe also testified that he talked to day- or first-shift employees and advised them to report to work at theirnext regularly assigned shift.The second shift went to work as scheduled on March 1,and the next morning. March 2, all of the first shift returnedto work as scheduled, and the strike ended. The Union'sinformational picketing at the newly set up reserved gatefor Houchin Electric continued from March 2 throughMarch 13.he had been made aware of the gathering in the lunchroomand the talk of walkout, had personally observed the (third)vote to walk out taken at the stairway, but made no attemptto talk to the employees about going back to work or thepossible consequence of not doing so, or of talking to UnitChairman Edgar, whom he saw among the employees atthe stairway. Bellis did walk over to the telephone, behindand away from the stairway, where Shop Steward Beekmanhad gone from the lunchroom (without participating in thestairway gathering) to report to Union Business ManagerSroufe on what had occurred at the lunchroom gathering.Bellis interrupted her phone conversation to ask what wasgoing on. She replied that the employees had voted to hon-or the picketing outside the plant. Bellis answered that thepicketing had nothing to do with the employees, or theirunion contract, and they were subjecting themselves to dis-charge. Beekman handed Bellis the telephone and he tookover the conversation with Sroufe. Sroufe agreed with Bellisthat the picket line had nothing to do with the union con-tract of Respondent's unit employees. and asked Bellis tohave General Manager Donaldson or Personnel DirectorEllis get in touch with him to resolve the problem before itcame about. Ellis did not call Sroufe until about 4 p.m.,approximately 6 hours later.2Shop Steward Beekman and Unit Chairman Edgar werethe last of the employees to walk out. Edgar had walkedover to Beekman at the telephone to inform her of the thirdvote at the stairway. Neither of them had advised their fel-low employees against voting or against walking out butBeekman had not voted in any of the three employee votes,she said, and Edgar said he had voted in all three. Beekmantestified she saw five or six employees still in the shop at thetimeclock when she punched out (these were the few em-ployees whom Shop Superintendent Bellis then sent home).Bellis and some of his supervisors were also at the clock,and Bellis asked her if she knew that the employees whohad walked out could be discharged. She replied that theymade their decision, and left the plant.In connection with the March I walkout, Union BusinessManager Sroufe testified that at no time did he or theUnion give any instructions or directions to anyone for awalkout or strike action. He noted that in December 1976he had heard, from a union member and employee of theunion construction contractor Stewart Electric, that non-union construction contractor Houchin Electric might begetting some of Respondent's plant expansion work thatStewart thought it had, and that he, Sroufe. asked Person-nel Director Ellis about it. Ellis said he had nothing to dowith contract awards but would find out. However, Ellisprovided Sroufe with no advance information,' and Sroufetried in vain to obtain information from General ManagerDonaldson.At the monthly union meeting of Respondent's bargain-2 Personnel Director Ellis had also been fully aware of the actions of theemployees as they occurred in the morning of March 1. Like Shop Superin-tendent Bellis, he too made no effort to head off the walkout or adviseemployees of possible consequences but merels directed Foreman Whitten tomake the statement he made, supra.Interestingly, the arbitrator in his award appeared to regard the Whittenstatement as an invitation for a mass exodus of the employees.Ellis did tell Sroufe, a week after the March 1. 1977, walkout, that Hou-chin had underbid Stewart by a considerable amount for the particular job.GOULDINC.621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the late afternoon of March 1, Personnel Director Ellisfinally responded to Union Business Manager Sroufe'smorning request to call Sroufe. They discussed the morningwalkout of the employees and whether the collective-bar-gaining contract had been violated. Sroufe contended thatarticle XXII of the contract pertained to the orderly settle-ment of grievances under the contract, that there was nogrievable offense under the contract that prompted theUnion's picket or the employee activity that followed, andthat therefore, since the contract does not bar sympathystrikes, the employees committed no violation of the con-tract. Ellis asked what the Union position would he ifHouchin Electric were not there, and Sroufe answered thatthere would have been no need for a picket if Houchin werenot there.As a result of the March 1 walkout and strike, Respon-dent filed unfair labor practices charges against the Union,charging violations of Section 8(b)(4)(i), Section8(b)(4)(ii)(A) and (B), and Section 8(b)(7)(C) of the Act.Following investigations of the charges, the Regional Direc-tor found further proceedings unwarranted and refused toissue complaints against the Union (see C.P. Exh. 2 5).E. The Discharges of Emiplovees BeeAkman and EdgarWhen the day-shift employees reported to work on themorning of March 2, all were put back to work withoutdiscipline or talk of discipline for the walkout on March 1except Shop Steward Beekman and Unit Chairman Edgar.Ihe two employees were interviewed separately by Person-nel Director Ellis, with several supervisors present. and in-terrogated about the walkout. Both were handed suspen-sion letters. already prepared, charging each with asubstantial role in the strike of March I and removing themfrom the payroll. (G.('. Exhs. 3 and 5). Both were senthome.Following a further separate meeting for each of themwith management representatives, employees Beekman andEdgar were discharged as of March I by letters datedMarch 10, 1977 (G.C. Exhs. 4 and 6). Both were chargedwith being the leaders of the work stoppage on March I.Added in was a charge of having violated company rules,i.e., refusing to return to work despite a foreman's directorder (which was identified at hearing as the Whitten state-ment made to all employees to leave if clocked out or returnto work) and being absent from duty for the 6 hours onMarch 1.While none of Respondent's witnesses testified as to thedischarges, it was made plain by Respondent that it haddetermined that these two employees "had a special respon-sibility and higher duty" than the other employees (by vir-tue of being the elected shop steward and unit chairman.respectively), and therefore should be disciplined ratherthan the 83 or 84 other employees "who may have beenmisled by their actions or inaction."The Union filed grievances on behalf of the two dis-charged employees, which went to arbitration. In his awardthe arbitrator. though he copied down the arguments of theUnion and Respondent, assumed without explanation thatthe walkout was a violation of the collective-bargainingcontract and dealt only with whether the discipline of dis-charge invoked by Respondent was too severe. [le foundthat the discipline was too severe and reduced the dis-charges to 60-day suspensions (G.C. Exh. 7). At the time ofhearing, Respondent had not complied with the award andhad not reinstated the two employees, contending that thearbitrator had no authority to modify' the discharge pen-alty.FI. Concluding Findings1. Protected activityThe employee walkout and 6-hour work stoppage ofMarch 1, 1977, by Respondent's unionized manufacturingemployees was in sympathy for the construction employeemembers of the Union, who had begun informational pick-eting that morning of a nonunion electrical constructioncontractor engaged in work for Respondent with nonunionemployees at Respondent's plant.The walkout was the spontaneous action of about 85 ofthe 90 first-shift employees, who decided in unorganizedassemblages in the plant that they would not work behindthe picket line. The decision and action was not directed bythe Union, whose business manager, Sroufe, advised theshop steward, and through her the employees, that what-ever action the employees took would be their individualchoice and action. Such advice does not constitute unionauthorization or union inducement within the meaning ofSection 8(b)(4)(i) of the Act. Building eand Construction7rad,.es C(ouncil of! Tampa and l icinity, AFL CIO (TampaSand and M1aterial Co.). 132 NLRB 1564, 1565 66 (1961).Moreover, the Union was not required to actively discour-age the sympathy strike in order to disestablish any connec-tion to secondary activity. Building anid Construction TradesCouncil qo Los Angeles., and Laborers & Plaster Tenders l.o-cal 507 (Kon Lee Building Co ., 162 NLRB 605. 608 609(1967).Before the picketing and sympathy walkout, the Unionmade no threats to force Respondent to stop doing businesswith the nonunion contractor Houchin Electric, and theunion business manager's comment after the sympathystrike began that there would have been no need for aninformational picket. in reply to Respondent's question onwhat the union position would be if there was no nonunioncontractor, was hardly a threat of economic reprisal toforce cessation of business with another within the meaningof Section 8(b)(4)(ii)(B) of the Act.Under the no-strike provision, article XXII, of the collec-tive-bargaining contract with Respondent, quoted underheading B, above, Respondent's manufacturing employeesdid not waive their right to engage in sympathy strikes. Theright is not expressly prohibited by the language, and aprohibition may not be implied, because the contract re-striction on strikes is tied to the procedure for the orderlysettlement of grievances arising under the contract. Sinceneither the cause of nor the issue underlying the sympathystrike are subject to the settlement procedures of the con-tract, a ban on the sympathy strike may not be implied.Buflalo Forge Co, v. United Steelworkers of America, A FL(1I0, 428 U.S. 397, 407 408 (1976): Xfontana-Dakota Utili-ties Co.. 189 NLRB 879, 882 883 (1971). reversed on an-622 dence that the 6-hour sympathy work stoppage of Respon-dent's manufacturing employees had any effect on HouchinElectric, let alone the substantial disruptive effect the Boardwould require to be shown when the legitimacy of an infor-mational picketing is challenged under the "effect" clauseof Section 8(b)}7)(C). Retail Clerks Union Local 324 andRetail C'lerks Union Local 77(, both qafiliated wtith RetailClerks International A.ssociation, A FL C10 (Barker Bros.Corp. and Gold's In(-.), 138 NLRB 478, 490 491 (1962).'The 6-hour work stoppage by Respondent's employeeswas therefore protected concerted activity under Section 7of the Act, and discharges founded upon participatingtherein were in violation of Section 8(a)(I ) of' the Act.'Respondent made no claim of justifying the discharges ofemployees Beekman and Edgar under a balancing of theemployer's business needs against the employees' rights (toengage in protected activity) under the Redwing Carriersdoctrine discussed above. On the contrary, as discussed be-low, the Respondent selected the two employees for dis-charge not for any economic reason but for allegedly violat-ing a claimed special duty owed by these two employees aselected union representatives of the unit of employees.2. Discrimination against the employee unionrespresentativesRespondent requested each of the striking emplosees toreturn to work by the start of the next regular shift, or riskdischarge. All of the employees complied with the requestand were put back to work without penalty or talk of pen-alty. except the two elected employee union representatives,Shop Steward Beekman and Unit Chairman Edgar. Thesetwo employees were first suspended and later discharged.Out of the 85 strikers, Respondent selected these two em-ployees for discipline because, in Respondent's view, by vir-tue of their status as elected shop steward and unit chair-man they supposedly had a special responsibilits, andhigher duty than the other employees to take steps to pre-vent rather than participate in the work stoppage.Discharge for this reason was discriminatory under Sec-tion 8(a)(3) of the Act. and has been held so even where thewalkout was unprotected activity. In Precision CastingsCompanv. Division of Aurora Corporation, a wholli, ownedSuhsidianr of Allied Products Corporation. 233 NLRB 183(1977), where the employer disciplined only the union stew-ards following a walkout unauthorized under the governingcollective-bargaining contract, the Board held that select-ing for discipline the employees who held the position of7 Indeed, Respondent prosided no evidence in support of its claim ofstatutory violations by the Union beyond the assertions thereof that wereapparently the same assertions before the Regional Director when he refusedto, issue complaints against the Union on charges filed by Respondent (seeheading D, above )I Even it the walkoul tof the first day by Respondent's employees were notregarded as protected activity at its inception. Respondent condoned theconcerted actis'its by its demonstrated willingness to forgive the unproteciedaspect oft it in offering to aiccept, and accepting. the return ofI the employeeswithout discipline at the start of the shift on the second day. Super rIIuX\enl,4 DniisTin o/ Super I alu .Storesr. Inc. 228 NI RB 1254. 1260 ( 1977):(on/tlclonenr & TIh lbasco Dri'ers and 4iltrehousemlenv U mon. lIt wal $0.5,IBT( IHH.4 v NI..R AB 312 F 2d 108. 113 114 (('A 2. 19631. enlg .UEiskin & Son. 135 NL.RB 666 (1962); Rrinti/ H/lhcopter (Corp,-alril,m 135Nl.RB 142. 1411. 1417 18 41962)other ground Montana-Dakota Utilities (Co. v. V. L. R. B., 455F.2d 1088 (C.A. 8. 1972).'In both of the cited cases, the employees who engaged inthe sympathy strikes were under no-strike provisions of col-lective-bargaining contracts similar to article XXII of thecontract in this case. It was held, by the Court in the Bu[/aloForge case' and by the Board in the Montana-Dakota case,that such provisions do not imply a waiver by employees ofthe right to engage in sympathy strikes.In Buffalo Forge the sympathy strike was by the produc-tion unit on behalf' of the striking office workers unit of thecommon employer. when the office workers failed to obtaina collective-bargaining agreement: the employees were rep-resented by two locals of the same union, not unlike thesituation here, where the union local represents several au-tonomous divisions of workers.The facts in Montana-Dakota were even closer to those ofthe case at bar. A group of the utility's unionized employ-ees, who were assigned to work on a housing developmentproject, refused to cross or work behind an informationalpicket set up by a union other than their own, directed at anonunion construction contractor. As in the case at bar, theutility employees were advised by their union steward thatthe picketing did not involve any issue or dispute with theiremployer and that each of them had to make his own deci-sion as to whether he would cross the picket line.It is useful to note, as was noted in Montana-Dakota,supra at 882. that though employees (who have not waivedtheir right) are engaged in protected concerted actisvitywhen they respect a picket line established by other em-ployees, the employer of those engaged in the svmpathsaction is not without a balancing remedy. As set out inRedwing Carriers6and related cases, the protected right ofthe employees must be balanced against the specific busi-ness interest of the employer to conduct his business. Wherethe employer's business need to replace the employeesclearly outweighs the employees' right to engage in pro-tected activity, an invasion of the statutory right is justifiedand the employer may suspend or terminate such employ-ees so that he can immediatels or within a short periodthereafter replace them with others willing to perform thescheduled work.Here, Respondent's employees engaged in a sympathvwalkout and refusal to work behind or cross an informa-tional picket line. The informational picketing was legiti-mate under Section 8(b)(7)(C). The picketing was directedat nonunion electrical construction contractor HouchinElectric, informing the public, on behalf of the constructionmembers of the Union, that Houchin had no collective-bargaining agreement with the Union. There was no evi-' Th he r ground and resulting disagreement between the circuit courtand the Board was the court's view (iontrary to the Boalrd) that under aspecial picketing clause, separate from and in addition to the no-strikeclause. of their contract the utilits emploees had waived an! right ihesmight othervise have had to cease sork when confronted ho a picket line.There is no such complication in the case at har.' In Bulfalb Forge, the issue arose on application ifr .district court ijiunc-tion against ihe strike. which 'as, denied.I Reding Carier.s, 11n and Rockamna (' rreri. nl, 1137 NtlRB 15451962). moditsing 130 NL.RB 1208 11961 ). al'd. vh noal 7lcln'L'er., (Chaulleurs and Helperi LraJl Vi '79 Interntllional BRrtherhossd si Tcarnolteers si,[Redw ing (arrierv. Ins .and Rk'Anal (Carriers. Ins I v, RR. .R B 325 2d1011 ('A D.('.. 1963) cert denied 377 1 S 905 (1964).GOULD IN(C.623 DC ('ISIONS OF NATIONA. LABOR RELATIONS BOARDshop steward, assertedly because they could be held to agreater degree of accountability for participating in thestrike, was discrimination directed against an employee onthe basis of his or her holding union office contrary to themeaning of Section 8(a)(3) of the Act. The discipline washeld to violate Section 8(a)(3) and ( I ) of the Act.Respondent went a step further and accused employeesBeekman and Edgar not merely of participation but ofleadership in the walkout. However, the proof adduced atthe hearing did not sustain the accusation. Rather it ap-peared that the employees assembled spontaneously in un-organized fashion on their morning break and discussedwalkout to avoid working behind and crossing the picketline. Beekman made clear to the employees that they wereacting individually, and Edgar asked them to delay anywalkout until the end of the day to allow time for discussionbetween Respondent and the Union and avoidance of awalkout. His request was initially agreed to but was subse-quently overridden by successive votes of the employees,and Beekman and Edgar followed the rest of the employeesin walking out of the plant.Assuming that proven leadership by the two elected em-ployee representatives in connection with the sympathywalkout might have been regarded as misconduct justifyingemployer discipline including discharge. the discharges ofthese two employees (who had participated in the protectedconcerted activity) based on unfounded accusations or mis-taken belief that they engaged in strike leadership or mis-conduct, constituted acts of interference, restraint, or coer-cion infringing rights under Section 7 of the Act in violationof Section 8(a)( ). N.L.R. B. v. Burnup and Simr, Inc., 379U.S. 21, 23 (1964).The discharges of employees Beckman and Edgar wereunlawful. in violation of Section 8(a)(l) of the Act.'3. No deferral to arbitrationRespondent has not asked for deference to the arbitra-tor's award. Actually, Respondent opposes the award, sincethe arbitrator commuted the discharges of Beekman andEdgar to 60-day suspensions and Respondent had not rein-stated either employee at the time of the hearing. Respon-dent nevertheless has moved for deference to an allegedfinding in the award that the two employees breached thecollective-bargaining contract by participating in the walk-out. General Counsel and the Union have opposed suchdeference.There is no sound basis for granting the motion. While Idoubt that a party may pick and choose the part he likesfrom the part he doesn't like in asking Board deference toan arbitrator's award, there was no such finding in theaward as Respondent alleges. The arbitrator, though he hadthe issues laid out for him, simply assumed that the sympa-thy walkout was illegal. He stated that all of the strikingemployees, including Beekman and Edgar. were equally atfault, and that while neither Beekman nor Edgar exertedTI he additional claim by Respondent that the two employees disobeyed adirect order to return to work as the walkout began was without substance.The "order" was the statement or request of Foreman Whitten addressed toall of the employees in general (and not to Beekman and Edgar in particu-lar). saying. in effect. leave the plant if you are going to strike, else go back tow orkaffirmative leadership in causing the walkout, neverthelessRespondent had the right to discipline them, intimatingthat by reason of their union-related functions they owedsome (undefined) special duty to prevent the walkout. Themajor concern of his conclusions was with the penalty ofdischarge invoked by Respondent. Fle held that the dis-charges were too severe a penalty and awarded instead a60-day suspension without pay for both employees, withreinstatement to follow.It is also obvious, therefore, that the arbitrator's awarddid not deal with the issues that required decision, supra, indealing with the unfair labor practices alleged in the com-plaint: and that, to the extent that the arbitrator assumed orintimated views in those areas. such views appeared to berepugnant to Board law.I or these reasons. and since the case at bar looks towardvindication of individual rights under the Act, deferral tothe arbitration, or more exactly to a portion of' it, is notappropriate. General .4merican Transportation Corporation,228 NLRB 808 (1977).CON( I USIONS O() IAWV1. The 6-hour work stoppage on March 1, 1977, by Re-spondent's manufacturing employees, members of theUnion's manufacturing division, in sympathy fbr informa-tional picketing by construction employees who were mem-bers of the Union's construction division, directed at a non-union electrical construction employer performingconstruction services tbr Respondent at the manufacturingplant. was a spontaneous sympathy strike by the manutfac-turing employees involved and was not directed by theUnion. The sympathy strike was not forbidden by the no-strike provision of the collective-bargaining contract gov-erning the unit of manufacturing employees, which provi-sion was limited to a ban on strikes for grievances arisingand arbitrable under the collective-bargaining contract. Re-spondent's employees who participated in the sympathystrike were engaged in protected concerted activity underSection 7 of the Act.2. Respondent's discharges of the two elected employeeunion representatives of the manufacturing unit fromamong the 85 employee participants in the sympathy strike,on the basis of their holding union office, were discrimina-tory against the two employees and constituted unfair laborpractices in violation of Section 8(a)(3) and (1) of the Act.The discharges, on the further basis of an unproven accusa-tion or mistaken belief that the two employees engaged inmisconduct by providing the leadership for the walkout,infringed upon their right under Section 7 of the Act toengage in protected concerted activity and constituted fur-ther unfair labor practices in violation of Section 8(a)(l).3. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.TiiF REMFDYIt will be recommended that Respondent:(I) Cease and desist from its unfair labor practices.(2) Offer to reinstate employees Beekman and Edgar,and give each backpay from the effective date of their dis-charges, March 1, 1977, said backpay to be computed on a624 Board and its agents, for examination and copying, all pay-roll records. social security payment records. timecards,personnel records and reports, and all other records neces-sary to ascertain the backpay due under the terms of thisOrder.(d) Post at its plant in T'ulsa. Oklahoma. copies of theattached notice marked "Appendix."'2 Immediately uponreceipt of said notice, on forms to be provided by the Re-gionil Director for Region 16. Respondent shall cause thecopies to be signed by one of its authorized representativesand posted, the posted copies to be maintained for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered. defaced. or covered by ansother material.(e) Notify the Regional Director for Region 16. in writ-ing. within 20 clays from the date of this Order, what stepsRespondent has taken to comply herewith.12 In the event that this Order is enforced b> ajudgment of a United StatesC(ourt of Appeals. the ,ords in the notice reading "Posted by Order of theNational l.abor Relations Board" shall read "Posted Pursuant to a Judgmentof the IUnited States (ourt of Appeals Enforcing an Order of the NationalIsibor Relatlions Board."APPEN )IXNoTII( I To EMPI ON[L:SPoSIED BY ORDER ()F TiltNAII()NAI. LABOR REI .AIIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having foundafter a hearing that we violated the National LaborRelations Act:W V wI.t. NO t discharge or suspend employeesor discriminate against them in regard to theirhire, tenure, or any term or condition of employ-ment because of their protected concerted activi-ties or because they hold union office in the bar-gaining unit when engaging in protectedconcerted activities.w it.l. NOT, in anv other manner, interferewith, restrain, or coerce employees in the exer-cise of rights guaranteed in Section 7 of the Na-tional Labor Relations Act.Because the Board found that we unlawfullydischarged employees Virginia Beekman andClifford Edgar, wE WIL L offer them their formerjobs, and Wv- nIItL give each of them backpaywith interest from the time of their dischargeseffective March, 1, 1977.GoUlD INC., S\W11( IlG(; AR DI vSION((FORME Ri Yi TERA( CONIROI S, IN( .)quarterly basis as set forth in F: W. ' Woolworth Company, 90NLRB 289 (1950). approved in N.L.R.B. v. Seven-CLp Boi-dins Company o' Miami, Inc. 344 U.S. 344 (1953), with in-terest as prescribed in Florida Steel Corporation, 231 NLRB651 (1977).1"(3) Post the notices provided for herein: and because Re-spondent violated fundamental employee rights guaranteedby Section 7 of the Act, and because there appears from themanner of the commission of this conduct an attitude ofopposition to the purposes of the Act and a proclivity tocommit other unfair labor practices. It will be further rec-ommended that Respondent cease and desist from in ansmanner infringing upon the rights guaranteed by Section 7of the Act. N.I.R.RB. v. Entwistle Manulfctcuring Companre,120 F.2d 532, 536 (C.A. 4, 1941): P. R. ,Mallors & Co., Inc.v. N.L.R.B.. 400 F.2d 956, 959 960 (C.A. 7. 1968), cert.denied 394 U.S. 918 (1969): ;%.L. RB. v. The Bamla Co.. 353F.2d 320. 323 324 (C.A. 5, 1965).Upon the foregoing findings of fact, conclusions of law.and the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following recommended:ORDER"The Respondent. Gould Inc., Switchgear Division (for-merly Terac Controls. Inc.). Tulsa. Oklahoma. its officers.agents. successors, and assigns shall:1. ('ease and desist from:(a) Discharging or suspending employees or discriminat-ing against them in regard to their hire, tenure, or any termor condition of employment because of their protected con-certed activities or because they hold union office in thebargaining unit when engaging in protected concerted ac-tivities.lb) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Make employees Virginia Beekman and Clifford Ed-gar whole, in the manner set forth in the section of thisDecision entitled "The Remedy." for any loss of earningsincurred by each of them as a result of their dischargeseffective on March 1. 1977.(b) Offer to both of said employees immediate and fullreinstatement to their former jobs or. it' the jobs no longerexist, to substantially equivalent positions, without preju-dice to the seniority or other rights and privileges of each.(c) Preserve and. upon request, make available to the1See, generalls, Fvo Plumbing & Heating (o, 138 NL.RB 716 (1962).11 In the event no exceptions are filed as provided b> Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall. as prosided in Sec. 102.48of the Rules and Regulations. be adopted bh the Board and become itsfindings. conclusions, and Order, and all objections thereto shall be deemedwasied foir all purposesGOUILD INC.625